Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 21, 2016

The Court of Appeals hereby passes the following order:

A16A0360. BROOKS v. STATE.

      The pro se Appellant in the captioned criminal case was provided with a
docketing notice from this Court informing the Appellant that the appeal in this case
was docketed in this Court on October 22, 2015, and that Appellant’s brief, including
enumeration of errors, was due to be filed within 20 days of docketing – no later than
November 12, 2015. Court of Appeals Rules 3; 22 (a); 23 (a). Because Appellant did
not timely file a brief and enumeration of errors, nor did Appellant obtain an
extension of time for filing, the appeal in the captioned case is DISMISSED. Whittle
v. State, 210 Ga. App. 841 (437 SE2d 842) (1993); Court of Appeals Rule 23 (a).



                                       Court of Appeals of the State of Georgia
                                                                            04/21/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.